Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 1-7 and 19-20 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Priority Documents
The Japanese priority documents were filed in Japanese.  English language translations may become relevant depending on how the currently confusing claims are amended.

Election/Restrictions
Applicant’s election of Invention I (claims 17-25) without traverse in the Reply filed 09/21/2022 is acknowledged.  
Claims 26-27 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, a device comprising “information on a specific copy number of a nucleic acid extracted from a cell disposed in the at least one well; and information on uncertainty of the specific copy number of the nucleic acid.”  Claim 17 states “A device comprising: at least one well; information on a specific copy number of a nucleic acid extracted from a cell disposed in the at least one well; and information on uncertainty of the specific copy number of the nucleic acid.  Information is an abstraction, not a component of a device.  For example, I am 55 (not really) is information, but it is merely that: abstract information.  It has no physical functional relation to anything.  See MPEP § 2111.05 (nonfunctional descriptive material unpatentable, and immaterial to product claim).  Thus it is unclear what device is claimed because the claimed device is indistinguishable from a rudimentary device with a well.
At best, the claims are directed to a device comprising a well, or wells with primers or “amplification reagent” in droplets, which are very clearly not allowable (see e.g. WO 2015/151511; WO 2008/021419; US 9,361,426).  In other words, this cannot be the invention.  Based on the specification, it seems Applicants believe their invention is related to a method of determining nucleic acid template copy number in each well by calculating that “coefficient of variation CV and an average specific copy number x of the amplifiable reagent satisfy the following formula: CV<1/√x, more preferably CV<1/2√x.” (para. 0023; see also claim 18).  This is the only example of “information on a specific copy number of a nucleic acid extracted from a cell disposed in the at least one well; and information on uncertainty of the specific copy number of the nucleic acid.”  However, such calculations are known and regularly used in the art (see US 20220008928; US10131947; US 20120309636).  Thus, even if the claimed device was somehow amended to properly include the claimed information, yet it is unclear what is the invention.
	In sum, the claims are so confusing that prior art cannot be applied because it would require the Office to conjecture as to the metes and bounds of the claimed information on a device.
	Claim 24 is an improper Markush claim because the list of alternatives is not in a closed list/grouping.  See MPEP §§ 2117 & 2173.05(h).
	Claim 25 is an improper combination of both a method and a device, which renders the claims confusing.  See MPEP § 2173.05(p).
	
Potential Obvious-Type Double Patenting
The claims are so confusing that it is impossible to apply prior art, including conflicting claims.  The following applications and patents may form the basis of obvious-type double patenting rejections in the future depending on Applicant amendments to the claims: 16/872596; US 11040349; 16/356591; 16/718390; 17/414755; 16/766117; 17/203615; 17/455971; 16/766125.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637